OPINION — AG — AN OPINION DEALING WITH A PURCHASE ORDER SECURING MACHINES ISSUED AND WAS NUMBERED. THE MACHINES WERE DELIVERED BY THE VENDOR. THE FACE OF THE CLAIM BORE THE CORRECT TOTAL OF THE TWO BILLS ENCLOSED, AND BOTH BILLS WERE LISTED IN THE APPROPRIATE PLACE ON THE FACE OF THE BILL (INVOICE). HOWEVER, A CLERICAL ERROR OCCURRED WHEN THE REVERSE OF THE CLAIM WAS COMPLETE. . . . . THE APPROPRIATION YEAR LAPSED. DO WE PAY? — SEE OPINION CITE: 62 O.S.H. 9.1, 62 O.S.H. 41.15, 62 O.S.H. 41.21, ARTICLE V, SECTION 55 (J. H. JOHNSON)